Citation Nr: 1532752	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of frozen ears.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of frozen feet.

3.  Entitlement to service connection for residuals of frozen feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1951.  He died in August 2014.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia RO which reopened a claim for service connection for residuals of frozen feet but denied the claim on the merits.  That rating decision also found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for residuals of frozen ears.  

In January 2013, the Veteran testified before the undersigned at a video conference hearing.  A transcript of the hearing is of record.  

In March 2013, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In April 2015, the Court vacated the Board's decision.  


FINDINGS OF FACT

1.  The Veteran died while the case was on appeal to the United States Court of Appeals for Veterans Claims.

2.  In April 2015, the Court vacated the Board's March 2013 decision.



CONCLUSION OF LAW

Due to the death of the appellant and the Order of the United States Court of Appeals for Veterans Claims, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14 , and 20). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2015, the United States Court of Appeals for Veterans Claims entered an order which, in pertinent part, held that:

This Court adheres to the case-or-controversy jurisdictional constraints imposed by Article III of the U.S. Constitution.  See Mokal v. Derwinski, 1 Vet.App. 12, 13-15 (1990).  "Because, absent an appropriate motion for substitution, claims for disability compensation under chapter 11 of title 38 of the U.S. Code do not survive a veteran, when a veteran dies while appealing a Board decision to the Court, there no longer remains a case or controversy and the Court must dismiss the appeal."  Leavey v. McDonald, 27 Vet.App. 226, 227 (2015) (en banc) (citing Padgett v. Nicholson, 473 F.3d 1364, 1369-70 (Fed. Cir. 2007), and Landicho v. Brown, 7 Vet.App. 42, 53-54 (1994)); see also Phillips v. Shinseki, 581 F.3d 1358, 1363 n.1 (Fed. Cir. 2009) (noting that "Congress . . . recently enacted provisions to allow substitution of [accrued-benefits] claimants as a matter of course" and citing the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151, now codified at 38 U.S.C. § 5121A).  In addition, the Court may vacate the underlying Board decision to prevent it from acting as a barrier to the success of any future claimant seeking accrued benefits.  See Padgett, 473 F.3d at 1369; see also Breedlove v. Shinseki, 24 Vet.App. 7, 21 (2010) (per curiam order) ("[I]f, when a veteran has died while an appeal is pending here, no one seeks substitution or the person seeking substitution is not an eligible accrued-benefits claimant, then Board vacatur and dismissal of the appeal would be the appropriate action.").

Because [the Veteran] died while his appeal was pending before the Court, no person seeks to be substituted for [the Veteran] as a potential accrued benefits recipient, ... the Court will vacate the March 12, 2013, Board decision and dismiss the appeal for lack of jurisdiction.

In light of the Order of the Court and the appellant's death the claim is dismissed.


ORDER

The claim is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


